Citation Nr: 1519173	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to May 1984.

This case comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran's claims files are entirely converted to the electronic systems in the Veterans Management Benefits System (VBMS) and Virtual VA.


REMAND

When the Veteran filed this claim in May 2010, the AOJ attempted to request information which might corroborate his claim that he has PTSD as the result of an in-service stressor.  The AOJ's efforts to develop the claim included requests for information about combat service, wounds, decorations, and overseas and foreign service.  In a memorandum dated August 2010, the AOJ made a formal finding that the record did not include sufficient information to issue a request to the U.S. Army and Joint Services Records Research Center (JSRRC) or to allow for meaningful research of the records administered by the Marines Research Center or the National Archives and Records Administration (NARA).  The memorandum noted that the Veteran had not received one of the medals cited in M21-1MR IV.ii.1.D.13.d; that review of his service treatment records did not reveal an in-service diagnosis of PTSD; and that the Veteran failed to return a questionnaire seeking information about his claimed in-service stressor.

The record also includes a letter signed by a clinical psychologist, dated only a few days after the initial rating decision denying service connection for PTSD.  Exactly when VA received this letter is unclear.  But it is marked "Exhibit A" and the Veteran's notice of disagreement, which was received in May 2011, cites an "Exhibit A" in support of the proposition that the Veteran has "a verified in-service stressor", making it likely that VA received the psychologist's letter together with the Veteran's notice of disagreement.  This letter indicates a diagnosis of PTSD and attributes the condition to two claimed in-service stressors: 1) sexual harassment of the Veteran's wife by the Veteran's superior officers and; 2) the murder of a close friend of the Veteran at a U.S. naval barracks in Guam.  Before issuing a statement of the case, the AOJ sent the Veteran a second request asking for the "specific details of the personal trauma incidents that resulted in post-traumatic stress disorder (PTSD)."  The Veteran replied with a statement in May 2013, indicating that "[a]ll the information requested by the [AOJ] has previously been provided.  Medical Information, [s]tressor details, and supporting stressor statement have been sent.  I have no additional information to submit."  In July 2013, the AOJ received a letter, this time from a psychiatrist, which included a diagnosis of PTSD.  According to the psychiatrist, "He found a close friend murdered in the barracks in Guam.  His wife was sexually harassed by officers and he tried to protect her to no avail."  Neither letter identified the name of the friend who was murdered or the approximate date of the crime.

The AOJ sent the Veteran at least two requests for information about his claimed in-service stressors.  After receiving his responses, the AOJ still lacked the information it needed to make a meaningful request to the JSRRC or other appropriate research organization.  Nevertheless, at least one of the stressors identified by the Veteran is probably capable of corroboration, i.e., it is unlikely that someone would be murdered in the U.S. naval barracks in Guam without some record being made of the incident.  Since the Veteran was not the murder victim, it is not surprising that no information about the incident appears in his personnel records or service treatment records.  It is true that the Veteran's statement indicated to the AOJ that he had no further information to provide.  But the M21-1 manual suggests that, when the information received by the claimant is insufficient to support a reasonably specific request for stressor corroboration, a follow-up letter should be sent "explaining what information is missing, and why the information is needed."  M21-1, Part IV, subpart ii, 1.D.15.n.  The AOJ sent a follow-up letter, but the Veteran's statement in response indicates that he believed that, by providing the letters from the psychologist and psychiatrist, he had "verified" the claimed stressors.  It is not clear whether the Veteran was ever specifically asked for the identity of his murdered friend or the approximate date of the incident.

If, as the psychiatrist's letter indicates, the murder victim was "a close friend" of the Veteran, then the Veteran likely knows the person's name.  The name and the approximate date of the incident may be all that is needed to prepare a reasonably specific request for corroboration of the claimed in-service stressor.  Under these circumstances, the Board must remand the case, so that the AOJ can attempt to obtain the necessary information from the Veteran and, if successful, make an appropriate request for corroboration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request information necessary to corroborate his claim that he found a close friend murdered in a barracks in Guam during his naval service.  The AOJ should specifically ask the Veteran to identify the name of the person murdered and the approximate date of the incident.  The Veteran should also be invited to submit any other information or evidence to substantiate his claim that this incident occurred and that this incident is the cause of his claimed PTSD.

2. If the Veteran identifies the person whom he claims was murdered in Guam during his naval service and indicates the approximate date of the incident, the AOJ should send an appropriate request to the U.S. Army Joint Service Records Research Center (JSRRC), National Archives and Records Administration (NARA) or any other appropriate agency for verification of the alleged stressful events in service.  

3. If the occurrence of a claimed in-service stressful event is verified, arrange for the Veteran to undergo a VA examination by a psychiatrist or psychologist to obtain a medical opinion as to the nature and etiology of any current psychiatric disability.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each diagnosed psychiatric disability, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to naval service, to particularly include (a) the violent death of a friend of the Veteran at the U.S. naval barracks in Guam; and/or (b) the sexual harassment of the Veteran's wife by his superior officers.

If PTSD is diagnosed, the examiner should specify how the diagnostic criteria for that disorder are met, as well as comment upon the link between any verified stressor(s) and the Veteran's symptoms.

4. If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5. Readjudicate the claim.  To the extent benefits sought are not granted, the Veteran should be provided a supplemental statement of the case and a reasonable opportunity to respond thereto.  Thereafter the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






